Citation Nr: 1145525	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  07-36 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an increased initial disability rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling from April 30, 2004 to March 11, 2008, and at 70 percent from March 12, 2008, forward.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to December 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from December 2005 and June 2008 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  From April 30, 2004, to March 11, 2008, the Veteran's PTSD was productive of complaints including anxiety, insomnia, intermittent passive suicidal ideation, and social isolation, without panic attacks; upon objective evaluation, affect was congruent with mood, speech and thought processes were logical and coherent, memory was intact, the Veteran was able to attend to activities of daily living, and there was no difficulty in understanding complex commands.

2.  From March 12, 2008, forward, the Veteran's PTSD was productive of complaints including suicidal ideation, hopelessness, anxiety, impaired impulse control, and social isolation, without delusions or hallucinations; upon objective evaluation, thought processes were normal, speech was normal, there was no persistent danger of hurting self or others, the Veteran was able to attend to activities of daily living, there was no memory loss, and the Veteran was fully oriented.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in excess of 30 percent for PTSD have not been met for the period from April 30, 2004, to March 11, 2008.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for entitlement to an evaluation in excess of 70 percent for PTSD have not been met for the period from March 12, 2008, forward.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

The Veteran's claim here arises from his disagreement with the initial evaluation following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA.

As to VA's duty to assist, the RO obtained service treatment records (STRs), treatment records from the Guam VA Medical Center (VAMC), and private treatment records, and the Veteran was provided VA examinations in May 2005 and March 2008. 

The Board therefore finds that that no additional assistance is required to fulfill VA's duty to assist the appellant.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, as is the case here, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
In the present case, the Veteran was granted service connection for PTSD in the December 2005 rating decision that is the subject of this appeal.  A 30 percent evaluation was assigned, effective from April 30, 2004, the date of receipt of the original claim for service connection.  Then, in a June 2008 rating decision, the RO assigned a 70 percent evaluation, effective from March 12, 2008, the date the medical evidence first demonstrated the criteria for a higher rating.  

Evaluations for PTSD are assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under this general formula for rating mental disorders, a 30 percent evaluation is assigned when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

The Board has first reviewed the evidence spanning the period on appeal prior to March 12, 2008, and finds that the criteria for an increased rating have not been met.  Specifically, the requirements for an evaluation in excess of 30 percent have not been demonstrated by the evidence.

The evidence does not demonstrate a flattened affect.  An April 2004 VAMC note indicates good eye contact.  Affect was noted to be congruent with mood in August, September, and November 2005, and in February and August 2006.  

The Veteran did not have circumstantial, circumlocutory, or stereotyped speech.  VAMC notes from April, July, September, and November 2004 indicate fluent speech.  Speech was of regular rate and volume at the May 2005 VA examination and at August, September, and November 2005, and February and August 2006 VAMC visits.  

The evidence did not demonstrate panic attacks more than once a week.  Indeed, no panic attacks were reported.  The Veteran did not report any panic attacks at the May 2005 VA examination, or at any of his VAMC visits in 2004, 2005, or 2006.

The evidence does not demonstrate difficulty understanding complex commands.  The Veteran reported some difficulty concentrating at the 2005 VA examination, but there was no indication that he was unable to follow complex commands.  

There was no impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks).  There was no memory loss or impairment at the 2005 VA examination, and memory was intact at August, September, and November 2005, and February and August 2006 VAMC visits.  

The evidence does not demonstrate impaired judgment.  The 2005 VA examiner noted no inappropriate behavior.  Judgment and insight were good in August and September 2005, and in February and August 2006.  

The evidence does not demonstrate impaired abstract thinking.  Cognitive functions were noted to be grossly intact in April 2004.  The 2005 VA examination noted that thought processes and communication were logical.  Stream of thought was normal and coherent in August, September, and November 2005, and in February and August 2006, and there was no unusual thought content.  

There were some disturbances of mood and motivation.  An April 2004 VAMC note indicates irritability, depressed mood, and tearfulness.  A month later, the doctor noted that the Veteran continued to be irritable, but was a little better.  In July 2004, the Veteran was noted to be depressed and anxious.  In September 2004, it was noted that the Veteran was calm and pleasant.  He reported improvement with irritability and tension since beginning treatment.  In January 2005, the Veteran said that he felt calmer, less anxious, irritable, and anxious, and was able to handle conflicts.  His mood was described as euthymic, brighter, and with increased optimism.  The 2005 VA examiner did not record any depression, depressed mood, or anxiety.  In August 2005, chronic anxiety was noted.  Mood was euthymic in September 2005, and anxious in August 2006.  

The evidence demonstrates some social isolation, but not difficulty in establishing and maintaining effective work and social relationships.  In January 2005, the Veteran stated that he was getting along better with his wife and children since starting medication.  He was better able to handle conflicts.  The Veteran reported feeling distant from other people at the 2005 VA examination.  In August 2005, the Veteran had recently gone on a trip to Hawaii to visit his daughter.  In June 2006, the Veteran talked about the importance of his family, his gratitude for his wife's continuous support, and how proud he was of his children's' accomplishments.  Thus, the evidence demonstrates positive relationships between the Veteran and his family.    

The evidence does not demonstrate occupational and social impairment with reduced reliability and productivity due to the above symptoms.  The 2005 VA examiner wrote that the Veteran's PTSD symptoms had not affected his ability to be productive at work.  He had retired from his job for the government of Guam after 23 years of service, and had greatly enjoyed his job.  Currently, he worked on his own farm and worked full-time.  Earlier that year, in March, the Veteran stated he was working every day on his ranch, and enjoyed clearing the ranch and tending to plants.    

In sum, the symptoms listed in the next higher, 50 percent, rating category as contributing to occupational and social impairment were largely absent from the evidence relating to the period on appeal.  As described above, only 1 of the 9 symptoms - disturbances of mood and motivation - was shown to be present by the evidence.  The evidence also showed some difficulty establishing and maintaining relationships.  However, most of the other symptoms in the 50 percent evaluation category - flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks, difficulty understanding complex commands, memory impairment, and impaired judgment and abstract thinking - were not demonstrated by the evidence.  

Further, most of the symptoms have been consistent with the assigned evaluation of 30 percent.  For example, the evidence demonstrates occasional depressed mood, anxiety, and sleep impairment.  

Thus, based on the number of symptoms which are congruent with the current rating of 30 percent, the Board finds that the overall disability picture does not approximate the criteria for a 50 percent evaluation, and that the disability picture more nearly approximates the criteria required for the assigned 30 percent rating, pursuant to 38 C.F.R. § 4.7.

The Board acknowledges that the evidence demonstrates the presence of intermittent passive suicidal ideation, which is a criterion in the 70 percent rating category.  The 2005 VA examiner noted intermittent passive suicidal ideation with no active plan.  However, the Veteran also stated that he did not feel that his future would somehow be cut short at all.  Moreover, an April 2004, multiple 2005, and February and August 2006 VAMC notes indicate no suicidal or homicidal ideations.  Thus, although one of the criteria for a 70 percent evaluation was demonstrated on one occasion, as described above, the Veteran's overall disability picture more closely reflects the currently assigned 30 percent evaluation.  Thus, the presence of intermittent suicidal ideations does not warrant an increased rating.     

In concluding that an increased disability rating in excess of 30 percent is not warranted for the rating period prior to March 12, 2008, the Board has also relied, in part, upon the Veteran's Global Assessment of Functioning (GAF) scores assigned throughout the rating period on appeal.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).  

The Veteran was assigned a GAF score of 60 at an April 2004 VAMC visit, and a score of 58 at the May 2005 VA examination.  In this regard, scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The symptoms reflected by these scores are more serious than those demonstrated by the evidence.  For instance, flattened affect and panic attacks are absent, and the Veteran was able to work in the same job for many years and own his own farm.  Thus, the scores in this range do not warrant an increased rating.  

With respect to the Veteran's claim, the Board has also considered his assertions that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson 20 Vet. App. 512, 516 (2006).  Gilbert, supra.   

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, supra, at 470.  He is not, however, competent to identify a specific level of disability of his PTSD according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current claim and appeal, who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the PTSD is evaluated.

Based upon the foregoing, the Board finds that the criteria have not been met for an evaluation in excess of 30 percent for PTSD, for the rating period on appeal prior to March 12, 2008.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered, but the preponderance of the evidence is against the claim for an increased rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

Next, the Board has considered the evidence pertaining to the rating period on appeal from March 12, 2008, forward, and finds that the criteria for an increased rating have not been met.  Specifically, the requirements for a 100 percent evaluation have not been demonstrated by the evidence.      

The evidence does not demonstrate gross impairment in thought processes or communication.  At the 2008 VA examination, thought processes were unremarkable, and thought content was focused on denial of his claims for VA benefits, as well as suicidal ideations and hopelessness.  

The evidence does not show persistent delusions or hallucinations.  There were no delusions or hallucinations reported at the 2008 VA examination.  

The evidence demonstrates some grossly inappropriate behavior, but not constantly.  The Veteran was cooperative and attentive in his interactions with the 2008 VA examiner.  However, the examiner did document inappropriate behavior in that the Veteran was very easily angered, and threw items at his spouse and children.    

The evidence does not demonstrate persistent danger of hurting self or others.  The 2008 VA examiner did not indicate that the Veteran was a danger to himself or to others.  

The Veteran does not show intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  The 2008 VA examiner stated that the Veteran was able to maintain minimum personal hygiene.  Moreover, in terms of daily living activities, his PTSD symptoms had moderate effects on shopping, and slight effects on driving, but no effects on chores, toileting, grooming, self-feeding, bathing, dressing/undressing, or engaging in sports/exercise.  

The Veteran was not disoriented to time or place.  The Veteran was oriented to person, time, and place at the 2008 VA examination.  

There is no memory loss for names of close relatives, own occupation, or own name.  At the 2008 VA examination, remote, recent, and immediate memory were all normal.  

Although the evidence shows some social impairment due to PTSD symptoms, the evidence does not demonstrate total occupational and social impairment due to the above symptoms.  The 2008 VA examiner opined that there was not total occupational and social impairment due to PTSD signs and symptoms.  However, the Veteran's PTSD symptoms did cause deficiencies in family relations and mood, but not in judgment, thinking, or work.  He spent his time working at home and on his ranch.  He raised chickens and had a home garden.  He was isolated from his family or origin and immediate family, and he did not speak of his military experiences with anyone.  However, he did go to church weekly.  

At a May 2008 visit to the Guam Vet Center, the Veteran stated he had begun fishing again and that it was very enjoyable.  His 16-year-old son played in a band that was going to China; his wife wanted him to go with their son, but he did not want to go.  At a June 2008 visit to the Guam Vet Center, the Veteran said that he went out on a boat with a friend and had a good time out on a the ocean.  

In sum, the symptoms listed in the next higher, 100 percent, rating category as contributing to total occupational and social impairment were largely absent from the evidence relating to the period on appeal.  As described above, only 1 of the 7 symptoms - grossly inappropriate behavior - was shown to be present by the evidence.  However, most of the other symptoms in the 100 percent evaluation category - gross impairment in thought processes and communication, persistent delusions or hallucinations, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss - were not demonstrated by the evidence.  

Further, most of the symptoms have been consistent with the assigned evaluation of 70 percent.  For example, the evidence demonstrates suicidal ideation, depressed mood, impaired impulse control, and inability to establish and maintain effective relationships.  

Thus, based on the number of symptoms which are congruent with the current rating of 70 percent, the Board finds that the overall disability picture does not approximate the criteria for a 100 percent evaluation, and that the disability picture more nearly approximates the criteria required for the assigned 70 percent rating, pursuant to 38 C.F.R. § 4.7.

As above, in concluding that a 100 percent disability rating is not warranted for the rating period from March 12, 2008, forward, the Board has also relied, in part, upon the Veteran's GAF scores assigned throughout the rating period being considered.  

The Veteran was assigned a GAF score of 46 at the March 2008 VA examination.  In this regard, scores in the range of 41 to 50 represent serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  The symptoms reflected by these scores are more serious than those demonstrated by the evidence.  For instance, although suicidal ideation was present, the Veteran did not have obsessional rituals, and he was able to maintain his ranch and enjoy fishing with friends.  Thus, the score in this range does not warrant an increased rating.  

As above, the Board acknowledges that the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, supra.  However, he is not competent to report that he meets the criteria for a disability rating higher than 70 percent, because this requires specific findings and opinions from the medical examiners which are then applied to the schedular criteria when ascertaining the appropriate disability level.  The medical findings (as provided in the examination reports) directly address the criteria under which the PTSD is evaluated in the present decision, as discussed above.

Based upon the foregoing, the Board finds that the criteria have not been met for a 100 percent evaluation for PTSD, for the rating period on appeal from March 12, 2008, forward.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered, but the preponderance of the evidence is against the claim for an increased rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990).

In addition to the foregoing, the Board has considered whether the Veteran's service-connected PTSD warrants an increased rating on an extra-schedular basis.  The governing criteria for the award of an extra-schedular rating call for a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  In these instances, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extra-schedular evaluation commensurate with average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  Further, the Veteran held the same job for more than 20 years, retired, and has since been able to own and maintain his own ranch.  Moreover, the Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, the evidence does not indicate that application of the regular schedular standards is rendered impracticable, and referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder is denied for the period from April 30, 2004, to March 11, 2008.

Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder is denied for the period from March 12, 2008, forward.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


